Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A (Mark One) [ X ] Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended June 30, 2008 Or [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 0-12944 ZYGO CORPORATION (Exact name of registrant as specified in its charter) Delaware 06-0864500 (State or other jurisdiction of (IRS Employer Identification Number) incorporation or organization) Laurel Brook Road, Middlefield, Connecticut 06455-1291 (Address of principal executive offices) (Zip Code) (860) 347-8506 (Registrant's telephone number, including area code:) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.10 Par Value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YES [] NO [ X ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YES [] NO [ X ] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (1)YES [] NO [ X ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[ X ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in rule 12b-2 of the Exchange act. (Check one): Large accelerated filer[] Accelerated filer[ X ] Non-accelerated filer[](Do not check if a smaller reporting company) Smaller reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YES [ ] NO [X ] The aggregate market value of the registrants Common Stock held by non-affiliates, based upon the closing price of the Common Stock on December 31, 2007, as reported by the NASDAQ National Market, was $123,111,827. Shares of Common Stock held by each executive officer and director and by each person who owns 5% or more of the outstanding Common Stock, based on filings with the Securities and Exchange Commission, have been excluded since such persons may be deemed affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. 1 Indicate the number of shares outstanding of each of the registrant's classes of Common Stock, as of the latest practicable date. 16,840,121 Shares of Common Stock, $.10 Par Value, at September 2, 2008 (1) In connection with its previously disclosed acquisition of the assets of Solvision, Inc., the registrant was required to file stand-alone audited financial statements for Solvision, Inc. for each of its last two fiscal years, within 75 days of such acquisition (or, by May 13, 2008). The registrant has been unable to complete such audits, due to an inability to obtain all necessary records and supporting documentation. The registrant intends to file such audited financial statements as soon as practicable. EXPLANATORY NOTE This Amendment No. 1 on Form 10-K/A (this Amendment) amends our Annual Report on Form 10-K for the fiscal year ended June 30, 2008 that was filed with the Securities and Exchange Commission (SEC) on September 15, 2008 (the Original Filing; and as amended by this Amendment, this Annual Report). As described in the Form 8-K filed with the SEC on October 16, 2008, Zygo Corporation (ZYGO) entered into an Agreement and Plan of Merger and Reorganization (the Merger Agreement) with Electro Scientific Industries, Inc. (ESI) and its wholly owned subsidiary, Zirkon Merger Sub, LLC. Accordingly, ZYGO has postponed its annual meeting of stockholders and does not currently intend to hold a stockholders meeting prior to the special meeting of stockholders that will be held to approve the contemplated merger with ESI. Because ZYGO has determined that it will not file its definitive proxy statement within 120 days of the end of its fiscal year ended June 30, 2008, ZYGO is filing this Amendment to include the information required by Part III and not included in the Original Filing. In addition, pursuant to the rules of the SEC, Item 15 of Part IV of the Original Filing has been amended to contain currently dated certifications from our Chief Executive Officer and Chief Financial Officer, as required by Sections 302 and 906 of the Sarbanes-Oxley Act of 2002 with respect to this Form 10-K/A. The currently dated certifications of our Chief Executive Officer and Chief Financial Officer are attached to this Form 10-K/A as Exhibits 31.1, 31.2, 32.1 and 32.2. Except with regard to the currently dated certifications included under said Item 15 and as set forth in Part III below, no other changes are made to the Original Filing other than the deletion of the reference on the cover of the Original Filing to the incorporation by reference of ZYGOs definitive proxy statement into Part III of the Original Filing. Unless expressly stated, this Amendment does not reflect events occurring after the filing of the Original Filing, nor does it modify or update in any way the disclosures contained in the Original Filing. 2 PART III Item 10.Directors, Executive Officers and Corporate Governance Following is a list of our current directors, together with certain information concerning each such individual. Additional information concerning executive officers is set forth in Part I of this Annual Report. Principal Occupation During Past Five Director Director Years and Certain Other Directorships Age Since Eugene G. Banucci Executive Chairman, Founder, and former Chief Executive Officer of ATMI, Inc. (a supplier of specialty materials and packaging to the semiconductor industry) for more than the last five years. Director of Clean Harbors, Inc. 65 Youssef A. El-Mansy Retired Corporate Vice President and Director of logic technology development at Intel Corporation. Director of Novellus (a supplier of semiconductor manufacturing equipment in the fabrication of integrated circuits). 63 Samuel H. Fuller Chief Technology Officer and Vice President of Research and Development of Analog Devices, Inc. (a manufacturer of precision high-performance integrated circuits) for more than the last five years. 62 Seymour E. Liebman Executive Vice President and General Counsel of Canon U.S.A., Inc. for more than the last five years. 59 Robert G. McKelvey Chairman and President of George McKelvey Co., Inc. (an investment advisor and securities broker-dealer) for more than the last five years. 71 J. Bruce Robinson Chairman and Chief Executive Officer of ZYGO since December 2006; Chairman, President, and Chief Executive Officer of ZYGO from November 2000 to December 2006; President and Chief Executive Officer of ZYGO from November 1999 to November 2000; President of ZYGO from February 1999 to November 1999. 66 Robert B. Taylor Senior Vice President for Finance and Administration of the Colonial Williamsburg Foundation for more than the last five years. 61 Carol P. Wallace Chairman, President, and Chief Executive Officer of Cooper-Atkins Corporation (a worldwide supplier and manufacturer of temperature, time, and humidity instruments for global foodservice, HVAC/R, industrial, and OEM markets) for more than the last five years.
